In a proceeding to Settle an éxécutrix’ account, in Which tihe the parties made á motion tó substitute attOrñéys, Sidhfey S. BOtitié (the original attorney) appeals, as limited by his briefs, from so miieh o'f an order of the Surrogate’s Court, Westchester County, entered April 5, 1966, granting such motion, as failed to fix th§ ¿mount of his fee, and instead,- inter alia, provided for its future deteffhiiiatiOn. Order insdfaí as_ áppéaíéd from, affirmed, With $Í0 costs and disb'tirs8ffiéntS payable by appellant personally to thé respondent, without prejudice to appeliárit’s remedy, if any, ufadér Séetitin 231-a Of the Surrogate's Court Act. No opinion. Christ, Acting P. J., Brennan, Hill, Hopkins and concur.